DETAILED ACTION
Application Status
Amended claim 17, 19 and new claim 20-24 are under examination.
Claim 1-16 and 18 are cancelled.
Claim 17, 19 and 20-24 are rejected. 
No claims are allowed.
Withdrawn Rejections 
The objections set forth in previous office action over claim 17 has been withdrawn in light of Applicant’s amendment filed on March 18, 2021. 
The 112, second paragraph rejections over claim 17-19 have been withdrawn in light of Applicant’s amendments filed on March 18, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17, 19-23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Orozovich (US 3,682,649) and in view of Kalenian (US 7,419,692 B1) as evidenced by Merriam-Webster (Ref. U).
Regarding claim 17, 19-23 and 24, Orozovich discloses a method of making regular roasted and ground coffee (dried coffee powder) (‘649, col. 2, ln. 72; col. 3, ln. 1-14) from a partially extracted coffee (retentate) (‘649, col. 1, ln. 17-19; claim 1) comprising extracting a resultant extract (first coffee extract) from roasted, ground coffee (‘649, col. 1, ln. 11-15; 40-48) with cold water. With respect to the new limitation of the extracting at a temperature of “…between 20°C and 50°C…” in claim 17; and temperature ranges in new claim 20 and temperature in new claim 21, Orozovich teaches the extracting with a temperature of below room temperature but above freezing point of 32°F (0°C) (‘649, col. 2, ln. 7-10) ; wherein room temperature ranges is 59°F to 77°F (15°C to 25°C) as evidenced by Merriam Webster (Ref. U).  Hence Orozovich as evidenced by Merriam Webster (Ref. U) clearly teaches the extracting step with the temperatures between upper point of the room temperature to above the freezing point, with ranges between 25°C to 0°C; which overlaps the cited range in claim 17, 20 and 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Orozovich discloses separating (filtering) the resultant extract (first coffee extract) from the partially extracted coffee (retentate) using pressure and a slotted cylinder (‘649, col. 2, ln. 32-49). Orozovich discloses drying the partially extracted coffee (retentate) to form as the regular roasted and ground coffee (dried coffee powder) (‘649, col. 2, ln. 72; col. 3, ln. 1-14). 
Orozovich’s separating (filtering) using the pressure thru slots (‘649, col. 2, ln. 32-49) does not discloses a selectively a selectively-permeable membrane having a molecular weight cut-off of 1 kDa to reduce a concentration of low molecular weight components, wherein low molecular weight coffee 
Kalenian and Orozovich are of the same field of endeavor of processing roasted ground coffee through steps of separating (filtrating) and pressure to obtain coffee extracts. It would have been obvious to one of ordinary skill in the art to be motivated to employ Kalenian's reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) ('692, col. 20, In. 42-47) in Orozovich's process to provide a desired flavor and/or fragrance component of the extract ('692, col. 20, In. 24-29). Modified Orozovich's process discloses similar material, ground, roasted coffee and water and similar method steps as cited in the claims, hence modified Orozovich is expected to have same characteristics of a concentration ratio of components as cited in claim 17 and claim 22. 
With respect to claim 19, 23 and 24, the modified Orozovich’s separating (filtering) is considered to concentrate the two components, the partially extracted coffee (retentate) from the resultant extract (first coffee extract) prior to the drying of the partially extracted coffee (retentate) (‘649, col. 2, ln. 72; col. 3, ln. 1-14). With respect to claim 24, modified Orozovich discloses any suitable drying method may be used (‘649, col. 3, ln. 6-9). Freeze drying and spray drying are conventional in the food art to dry material with moisture. It would have been obvious to one of ordinary skill in the art to use known conventional steps of drying in modified Orozovih’s method to provide the dry extracted coffee. 
Response to Arguments
Applicant asserts “…[i]n contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims. For example, the cited references alone or in combination fail to disclose or suggest extracting coffee solids from roasted and ground coffee beans using water at a temperature between 20°C and 50°C to obtain a first coffee extract, as required by the present claims…” (Remarks, pg. 5-6). 
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. With respect to the new limitation of the extracting at a temperature of “…between 20°C and 50°C…” in claim 17; and temperature ranges in new claim 20 and temperature in new claim 21, Orozovich teaches the extracting with a temperature of below room temperature but above freezing point of 32°F (0°C) (‘649, col. 2, ln. 7-10) ; wherein room temperature ranges is 59°F to 77°F (15°C to 25°C) as evidenced by Merriam Webster (Ref. U). Hence Orozovich as evidenced by Merriam Webster (Ref. U) clearly teaches the extracting step with the temperatures between upper point of the room temperature to above the freezing point, with ranges between 25°C to 0°C; which overlaps the cited range in claim 17, 20 and 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.